Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the preliminary amendment filed on 1/10/2022 in which claims 1-59 are cancelled and claims 60-79 are newly added. 
Claims 60-79 are pending in the instant application and are examined on the merits herein.  
Priority
This application is a continuation application 16/951,604, now abandoned, filed on 11/18/2020, which is a continuation of application 16/460,046, now US 10,869,831, filed on 07/02/2019, which is a continuation of application 14/889727, now US 10,493,023, filed on 11/6/2015, which is a National Stage entry of PCT/IL2014/050411 filed on 5/7/2014, which claims priority to provisional application 61/820278 filed on 5/7/2013.
Information Disclosure Statement
The information disclosure statements (IDS) dated 1/24/2022 and 2/15/2022 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 60-64, 69-74, 76, 77 and 79 are rejected under 35 U.S.C. 112(a), because the specification does not provide an enabling disclosure for a method of treating a subject having any of the instantly claimed neurodegenerative disease by administering trehalose. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Nature of the invention:  The claimed invention is seen to be a therapeutic method for treating progressive supranuclear palsy (PSP) or frontotemporal dementia, by administering a trehalose based composition. 
The relative skill of those in the art:  The relative skill of those in the art is high
The Breadth of the claims:  The claimed invention encompasses therapeutic methods for treating, wherein the definition of treating includes elimination of signs, symptoms and disease causes.
The amount of direction or guidance presented/working examples:  The present disclosure discusses generally the ability of trehalose to stabilize proteins against aggregation, and discusses that the instantly claimed conditions are among those wherein inhibition of protein aggregation could treat or alleviate said conditions. The instant specification presents the following working examples: 1) a preclinical study assessing pharmacokinetics of trehalose administered to healthy rats, 2) a toxicity study by administering trehalose to healthy mice, rats or dogs and 3) a prophetic example of clinical trials wherein trehalose is administered to human patients having oculopharengeal muscular dystrophy (OPMD). Examples of animal studies are given which establish the tolerability and bioavailability of trehalose, along with a prophetic example concerning a human clinical trial to establish tolerability in human subjects.  The instant specification recites that, “The term "treating or alleviating" as herein defined refers to achieving a therapeutic effect, ameliorating, relieving or reducing the severity and/or frequency of at least one sign or symptom associated with diseases as herein defined, elimination of signs or symptoms and/or underlying cause, prevention of the occurrence of symptoms and/or their underlying cause (e.g., prophylactic therapy), improvement or remediation of damage and eliminating or reducing the extent of protein aggregation.” (p. 9)
The quantity of experimentation necessary:  In order to practice the full scope of the claimed invention, one of ordinary skill in the art would have to be able to treat, including elimination of signs, symptoms and/or causes, the entire scope of the instantly claimed conditions, in all subjects having PSP or frontotemporal dementia. One of skill in the art would have no reasonable assurance of success that the claimed method could be practiced, in the fully claimed scope. In order to determine if the instantly claimed method could be successful, one of skill in the art would have to conduct myriad experiments by administering trehalose to both healthy human subjects and human subjects afflicted with all types of the instantly claimed conditions, over a prolonged period of time, to determine if trehalose is effective to eliminate said signs, symptoms and/or causes. This level of experimentation is burdensome and is considered undue. Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”
Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and the lack of guidance or working examples, Applicants fail to provide information sufficient to practice the claimed invention.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2013/0005681, US 8623839 used as equiv., PTO-892), in view of Goddijn et al. (Plant Physiol., 1997, PTO-892) .
Su et al. discloses a kit comprising a system with a plurality of chambers (e.g. multi-barrel syringe), which allows for the contents of chambers to be mixed into a single composition for administration, where one chamber contains a first composition, which may be in solid or liquid form and another chamber contains a second composition, which may be in solid or liquid form. (Cols. 15-17, see also Figures 1 and 2) Su exemplifies a trehalose/hyaluronic acid composition that can be lyophilized and then mixed with water, which is serile, using the above kit. (ibid) Su exemplifies trehalose at 10%. (Table 1)
The limitations in claim 65 drawn to instructions for use are considered obvious over prior art because the printed matter bears no functional relationship to the composition therefore the printed matter will not distinguish the invention from the prior art in terms of patentability.  See In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
Goddijn et al. discloses that trehalose is degraded by trehalase, producing two molecules of glucose, where said degradation may be mitigated via the use of the trehalase inhibitor, validamycin A. (p. 186, Col. 2) It would have been obvious, based on the prior art knowledge of Goddijn, to avoid degradation of trehalose in the kit of Su, by including validamycin A, as a trehalase inhibitor.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Claims 75 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2013/0005681, US 8623839 used as equiv., PTO-892), in view of Goddijn et al. (Plant Physiol., 1997, PTO-892), further in view of  Kubota et al. (5,908,767; 1999, PTO-892).
The disclosure of Su/Goddijn is referenced as discussed above. The combined prior art does not teach the amount of maltotriose or glucose present in the trehalose composition.
Kubota discloses a process for preparing a trehalose pharmaceutical composition having a purity of 99.5%, used to administer to human subjects. (Experiment 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the trehalose composition disclosed by Kubota could be equivalent used in the kit of Su, with a reasonable expectation of success. Further, because the composition of Kubota contains trehalose at 99.5% any other saccharides present could be present at no more than 0.5%, meeting the instant limitations regarding the amount of maltotriose or glucose.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 60-63 and 69-73 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (Nature Med., 2004, IDS), in view of Tremblay et al (US 2005/00215562, IDS), further in view of Goodman (Huntington’s Disease Drug Works, 2008, IDS), further in view of Gunst et al. (US 2014/0066439, filed 2011, IDS), further in view of Yoshizane et al. (US 6,440,446; 2002, IDS), further in view of Bhambhabi et al. (US 2012/0121580, PTO-892).
Tanaka et al. discloses a method for treating Huntington’s disease, in a mouse model system, by orally administering a solution of 2% (w/v) trehalose. (p. 150) Tanaka further discloses that considerable evidence indicates that the formation of insoluble protein aggregates is closely tied to the cellular distortions underlying Huntington disease and concludes that oral administration of trehalose, decreased polyglutamine aggregates in cerebrum and liver, improved motor dysfunction and extended lifespan in a transgenic mouse model of Huntington disease...these beneficial effects are the result of trehalose binding to expanded polyglutamines and stabilizing the partially unfolded polyglutamine-containing protein. (Abstract, p. 148) 
Tanaka et al. does not teach a method of treating frontotemporal dementia or progressive supranuclear palsy (PSP), by parenterally administering trehalose. Tanaka also does not teach the limitations regarding the osmolality of the administered composition or dosage of trehalose.
Tremblay teaches that a number of degenerative diseases are characterized by the presence of inclusions and plaques. Non-limiting examples of such diseases include the following: Parkinson's Disease (PD), diffuse Lewy body dementia (DLBD), multiple system atrophy (MSA), dystrophia myotonica, dentatorubro-pallidoluysian atrophy (DRPLA), Friedreich's ataxia, fragile X syndrome, fragile XE mental retardation, Machado-Joseph Disease, spinobulbar muscular atrophy ( also known as Kennedy's Disease), spinocerebellar ataxia, Huntington's disease (HD), familial encephalopathy with neuroserpin inclusion bodies (FENIB), Pick's disease, corticobasal degeneration (CED), progressive supranuclear palsy (PSP), amyotrophic lateral sclerosis/parkinsonism dementia complex, Amyotrophic Lateral Sclerosis (ALS), Down's syndrome, Age-Related Macular Degeneration, Cataract, and Wilson's Disease… Similarly, the major pathology of Frontotemporal Dementia and Parkinsonism linked to chromosome 17 (FTDP-17) is the assembly of tau proteins into filaments (called paired helical filaments or PHF) which form neurofibrillary tangles (NFT). This neuropathological feature is the characteristic change defining a family of conditions known as tauopathies which include Alzheimer's disease, Dementia pugilistica, Down syndrome, Prion diseases, Amyotrophic lateral sclerosis/parkinsonism-dementia complex, Argyophilic grain dementia, Corticobasal degeneration, Diffuse neurofibrillary tangles with calcification, Frontotemporal dementia/parkinsonism linked to chromosome 17, Hallervorden-Spatz disease, Multiple system atrophy (MSA), Nieman-Pick disease type C, Pick's disease, Progressive supranuclear palsy, Subacute sclerosing panencephalitis, and Tangle-predominant Alzheimer's disease (AD). (¶0012, 0044, see also 0063)
Goodman teaches that it is difficult to achieve more than tiny blood stream levels when trehalose is given orally, because higher doses cause GI distress.  Intravenous administration of trehalose is safe, so it could be used to solve this problem.
Gunst et al. teaches that trehalose may be administered via a parenteral route, wherein parenteral administration includes intravenous, intra-arterial, intramuscular, intracerebroventricular, intraosseous intradermal, intrathecal, intraperitoneal administration, intravesical infusion and intracavernosal injection. (¶0045, 0211)
Yoshizane discloses pharmaceutical compositions comprising trehalose, that may be parenterally administered, where the daily dose of trehalose is usually about 0.5 to about 100 g/adult/day, and preferably about 1 to about 50 g/adult/day, where the dose may be administered at a dose of 1-5 shots/week. (Col. 4)
Bhambhabi et al. discloses injectable pharmaceutical compositions where, it is most favorable to have a formulation with an osmolality similar to physiological condition (.about.300 mOsm/kg). (¶0086) Formulations with either high or low osmolalities may result in "stinging upon injection".(ibid)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of Tanaka/Goodman/Gunst, to intravenously administer trehalose to treat Huntington’s. One of ordinary skill in the art would have been motivated to modify the oral administration taught by Tanaka based on the teaching and suggestion of Goodman, wherein bioavailability of trehalose is taught to be low and gastrointestinal discomfort is a side effect, when trehalose is administered orally, further wherein intravenous injection is suggested as a remedy to these problems. One would have a reasonable assurance that the suggestion of Goodman would be successful based on the teachings of Gunst that trehalose is known to be administered parenterally, including intravenously. It would have been further prima facie obvious, based on the disclosure of Tremblay, to apply a treatment effective for Huntington’s disease, to other diseases which are known share the common cause of protein aggregation, such as PSP and frontotemporal dementia. Hence the method of parenterally administering trehalose of Tanaka/Goodman/Gunst would reasonably be applied to treating PSP or frontotemporal dementia, thereby arriving at the instant invention
With respect to the limitations regarding osmolality and dosage of trehalose in grams/week, these variables are considered routine modifications and optimizations of Tanaka/Goodman/Gunst, based on the teachings of Yoshizane and Bhambhabi. It is known the art that trehalose may be administered safely in a range 0.1g to 100 g/day with repeat dosing 1-5 times per week, which yields a weekly dose range of 0.5-500g per week. The instant weekly dosage and osmolality ranges overlap or lie inside those of the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 74, 76, 77 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (Nature Med., 2004, IDS), in view of Tremblay et al (US 2005/00215562, IDS), further in view of Goodman (Huntington’s Disease Drug Works, 2008, IDS), further in view of Gunst et al. (US 2014/0066439, filed 2011, IDS), further in view of Yoshizane et al. (US 6,440,446; 2002, IDS), further in view of Bhambhabi et al. (US 2012/0121580, PTO-892), further in view of Kubota et al. (US 5,908,767; 1999, PTO-892).
The disclosure of Tanaka/Goodman/Gunst/Yoshizane/Bhambhabi is referenced as discussed above. The combined prior art does not teach the amount of maltotriose or glucose present in the trehalose composition.
Kubota discloses a process for preparing a trehalose pharmaceutical composition having a purity of 99.5%, used to administer to human subjects. (Experiment 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the trehalose composition disclosed by Kubota could be equivalent used in the method of Tanaka/Goodman/Gunst/Yoshizane/ Bhambhabi, with a reasonable expectation of success. Further, because the composition of Kubota contains trehalose at 99.5% any other saccharides present could be present at no more than 0.5%, meeting the instant limitations regarding the amount of maltotriose or glucose.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Claim Rejections - Double Patenting – Nonstatutory

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 60-64 and 69-73 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of Megiddo et al. (US 17/588507), in view of Tremblay et al (US 2005/00215562, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: The instant methods are obvious variants of Megiddo 720, in view of Tremblay. The instant method is directed to treating PSP or frontotemporal dementia by administering trehalose. Megiddo 507 is directed to treating corticobasal degeneration (CBD) or PSP or frontotemporal dementia, by administering trehalose. Tremblay teaches that a number of degenerative diseases are characterized by the presence of inclusions and plaques. Non-limiting examples of such diseases include the following: Parkinson's Disease (PD), diffuse Lewy body dementia (DLBD), multiple system atrophy (MSA), dystrophia myotonica, dentatorubro-pallidoluysian atrophy (DRPLA), Friedreich's ataxia, fragile X syndrome, fragile XE mental retardation, Machado-Joseph Disease, spinobulbar muscular atrophy ( also known as Kennedy's Disease), spinocerebellar ataxia, Huntington's disease (HD), familial encephalopathy with neuroserpin inclusion bodies (FENIB), Pick's disease, corticobasal degeneration (CED), progressive supranuclear palsy (PSP), amyotrophic lateral sclerosis/parkinsonism dementia complex, Amyotrophic Lateral Sclerosis (ALS), Down's syndrome, Age-Related Macular Degeneration, Cataract, and Wilson's Disease… Similarly, the major pathology of Frontotemporal Dementia and Parkinsonism linked to chromosome 17 (FTDP-17) is the assembly of tau proteins into filaments (called paired helical filaments or PHF) which form neurofibrillary tangles (NFT). This neuropathological feature is the characteristic change defining a family of conditions known as tauopathies which include Alzheimer's disease, Dementia pugilistica, Down syndrome, Prion diseases, Amyotrophic lateral sclerosis/parkinsonism-dementia complex, Argyophilic grain dementia, Corticobasal degeneration, Diffuse neurofibrillary tangles with calcification, Frontotemporal dementia/parkinsonism linked to chromosome 17, Hallervorden-Spatz disease, Multiple system atrophy (MSA), Nieman-Pick disease type C, Pick's disease, Progressive supranuclear palsy, Subacute sclerosing panencephalitis, and Tangle-predominant Alzheimer's disease (AD). (¶0012, 0044, see also 0063) Hence, based on the claim of Megiddo 507 and the teachings of Tremblay, it would be obvious to apply a treatment effective for CBD, to other diseases which are known share the common cause of protein aggregation, such as PSP and frontotemporal dementia, thereby arriving at the instant invention. With respect to the instant limitations of trehalose concentration, weekly amount of trehalose and composition osmolality, these limitations are obvious variants of Megiddo 507, when considering claims 26, 33 and 40, in light of Example 2, of ‘507.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 60-64 and 69-73 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of Megiddo et al. (US 9,084,720), in view of Davies et al. (Hum. Molec. Gen., 2006, IDS), in view of Tremblay et al (US 2005/00215562, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: The instant methods are obvious variants of Megiddo 720, in view of Davies/Tremblay. The instant method is directed to treating PSP or frontotemporal dementia by administering trehalose. Megiddo 720 is directed to treating OPMD by administering trehalose. Davies teaches that OPMD is caused by protein aggregation and trehalose is effective to treat OMPD. Tremblay teaches that a number of degenerative diseases are characterized by the presence of inclusions and plaques. Non-limiting examples of such diseases include the following: Parkinson's Disease (PD), diffuse Lewy body dementia (DLBD), multiple system atrophy (MSA), dystrophia myotonica, dentatorubro-pallidoluysian atrophy (DRPLA), Friedreich's ataxia, fragile X syndrome, fragile XE mental retardation, Machado-Joseph Disease, spinobulbar muscular atrophy ( also known as Kennedy's Disease), spinocerebellar ataxia, Huntington's disease (HD), familial encephalopathy with neuroserpin inclusion bodies (FENIB), Pick's disease, corticobasal degeneration (CED), progressive supranuclear palsy (PSP), amyotrophic lateral sclerosis/parkinsonism dementia complex, Amyotrophic Lateral Sclerosis (ALS), Down's syndrome, Age-Related Macular Degeneration, Cataract, and Wilson's Disease… Similarly, the major pathology of Frontotemporal Dementia and Parkinsonism linked to chromosome 17 (FTDP-17) is the assembly of tau proteins into filaments (called paired helical filaments or PHF) which form neurofibrillary tangles (NFT). This neuropathological feature is the characteristic change defining a family of conditions known as tauopathies which include Alzheimer's disease, Dementia pugilistica, Down syndrome, Prion diseases, Amyotrophic lateral sclerosis/parkinsonism-dementia complex, Argyophilic grain dementia, Corticobasal degeneration, Diffuse neurofibrillary tangles with calcification, Frontotemporal dementia/parkinsonism linked to chromosome 17, Hallervorden-Spatz disease, Multiple system atrophy (MSA), Nieman-Pick disease type C, Pick's disease, Progressive supranuclear palsy, Subacute sclerosing panencephalitis, and Tangle-predominant Alzheimer's disease (AD). (¶0012, 0044, see also 0063) Hence, based on the claim of Megiddo 720 and the teachings of Davies/Tremblay, it would be obvious to apply a treatment effective for OPMD, to other diseases which are known share the common cause of protein aggregation, such as DRPLA, CED, PSP, etc., thereby arriving at the instant invention. With respect to the instant limitations of trehalose concentration, weekly amount of trehalose and composition osmolality, these limitations are obvious variants of Megiddo 720, when considering claims 1, 2, 4, 6 and 7 of ‘720.

Claims 60-64 and 69-73 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of Megiddo et al. (US 9,125,924), in view of Tremblay et al (US 2005/00215562, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: The instant methods are obvious variants of Megiddo 924, in view of Tremblay. The instant method is directed to treating PSP or frontotemporal dementia by administering trehalose. Megiddo 924 is directed to treating spinocerebellar ataxia (SCA) by administering trehalose.  Tremblay teaches that a number of degenerative diseases are characterized by the presence of inclusions and plaques. Non-limiting examples of such diseases include the following: Parkinson's Disease (PD), diffuse Lewy body dementia (DLBD), multiple system atrophy (MSA), dystrophia myotonica, dentatorubro-pallidoluysian atrophy (DRPLA), Friedreich's ataxia, fragile X syndrome, fragile XE mental retardation, Machado-Joseph Disease, spinobulbar muscular atrophy ( also known as Kennedy's Disease), spinocerebellar ataxia, Huntington's disease (HD), familial encephalopathy with neuroserpin inclusion bodies (FENIB), Pick's disease, corticobasal degeneration (CED), progressive supranuclear palsy (PSP), amyotrophic lateral sclerosis/parkinsonism dementia complex, Amyotrophic Lateral Sclerosis (ALS), Down's syndrome, Age-Related Macular Degeneration, Cataract, and Wilson's Disease… Similarly, the major pathology of Frontotemporal Dementia and Parkinsonism linked to chromosome 17 (FTDP-17) is the assembly of tau proteins into filaments (called paired helical filaments or PHF) which form neurofibrillary tangles (NFT). This neuropathological feature is the characteristic change defining a family of conditions known as tauopathies which include Alzheimer's disease, Dementia pugilistica, Down syndrome, Prion diseases, Amyotrophic lateral sclerosis/parkinsonism-dementia complex, Argyophilic grain dementia, Corticobasal degeneration, Diffuse neurofibrillary tangles with calcification, Frontotemporal dementia/parkinsonism linked to chromosome 17, Hallervorden-Spatz disease, Multiple system atrophy (MSA), Nieman-Pick disease type C, Pick's disease, Progressive supranuclear palsy, Subacute sclerosing panencephalitis, and Tangle-predominant Alzheimer's disease (AD) (¶0012, 0044, see also 0063) Hence, based on the claim of Megiddo 924 and the teachings of Tremblay, it would be obvious to apply a treatment effective for SCA, to other diseases which are known share the common cause of protein aggregation, such as PSP or frontotemporal dementia, thereby arriving at the instant invention. With respect to the instant limitations of trehalose concentration, weekly amount of trehalose and composition osmolality, these limitations are obvious variants of Megiddo 924, when considering claims 1, 2, 4, 6 and 7 of ‘924.

Claims 60-64 and 69-73 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of Megiddo et al. (US 9,572,825), in view of Tremblay et al (US 2005/00215562, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: The instant methods are obvious variants of Megiddo 825, in view of Tremblay. The instant method is directed to treating PSP or frontotemporal dementia by administering trehalose. Megiddo 924 is directed to treating Huntington’s disease, by administering trehalose.  Tremblay teaches that a number of degenerative diseases are characterized by the presence of inclusions and plaques. Non-limiting examples of such diseases include the following: Parkinson's Disease (PD), diffuse Lewy body dementia (DLBD), multiple system atrophy (MSA), dystrophia myotonica, dentatorubro-pallidoluysian atrophy (DRPLA), Friedreich's ataxia, fragile X syndrome, fragile XE mental retardation, Machado-Joseph Disease, spinobulbar muscular atrophy ( also known as Kennedy's Disease), spinocerebellar ataxia, Huntington's disease (HD), familial encephalopathy with neuroserpin inclusion bodies (FENIB), Pick's disease, corticobasal degeneration (CED), progressive supranuclear palsy (PSP), amyotrophic lateral sclerosis/parkinsonism dementia complex, Amyotrophic Lateral Sclerosis (ALS), Down's syndrome, Age-Related Macular Degeneration, Cataract, and Wilson's Disease… Similarly, the major pathology of Frontotemporal Dementia and Parkinsonism linked to chromosome 17 (FTDP-17) is the assembly of tau proteins into filaments (called paired helical filaments or PHF) which form neurofibrillary tangles (NFT). This neuropathological feature is the characteristic change defining a family of conditions known as tauopathies which include Alzheimer's disease, Dementia pugilistica, Down syndrome, Prion diseases, Amyotrophic lateral sclerosis/parkinsonism-dementia complex, Argyophilic grain dementia, Corticobasal degeneration, Diffuse neurofibrillary tangles with calcification, Frontotemporal dementia/parkinsonism linked to chromosome 17, Hallervorden-Spatz disease, Multiple system atrophy (MSA), Nieman-Pick disease type C, Pick's disease, Progressive supranuclear palsy, Subacute sclerosing panencephalitis, and Tangle-predominant Alzheimer's disease (AD) (¶0012, 0044, see also 0063) Hence, based on the claim of Megiddo 825 and the teachings of Tremblay, it would be obvious to apply a treatment effective for Huntington’s, to other diseases which are known share the common cause of protein aggregation, such as PSP or frontotemporal dementia, thereby arriving at the instant invention. With respect to the instant limitations of trehalose concentration, weekly amount of trehalose and composition osmolality, these limitations are obvious variants of Megiddo 825, when considering claims 1, 2, 4, 6 and 7 of ‘825.

Claims 60-64 and 69-73 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Megiddo et al. (US 10,493,023), in view of Tremblay et al (US 2005/00215562, IDS).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: The instant methods are obvious variants of Megiddo 023, in view of Tremblay. The instant method is directed to treating PSP or frontotemporal dementia by administering trehalose. Megiddo 023 is directed to ameliorating Freidreich’s ataxia, by administering trehalose.  Tremblay teaches that a number of degenerative diseases are characterized by the presence of inclusions and plaques. Non-limiting examples of such diseases include the following: Parkinson's Disease (PD), diffuse Lewy body dementia (DLBD), multiple system atrophy (MSA), dystrophia myotonica, dentatorubro-pallidoluysian atrophy (DRPLA), Friedreich's ataxia, fragile X syndrome, fragile XE mental retardation, Machado-Joseph Disease, spinobulbar muscular atrophy ( also known as Kennedy's Disease), spinocerebellar ataxia, Huntington's disease (HD), familial encephalopathy with neuroserpin inclusion bodies (FENIB), Pick's disease, corticobasal degeneration (CED), progressive supranuclear palsy (PSP), amyotrophic lateral sclerosis/parkinsonism dementia complex, Amyotrophic Lateral Sclerosis (ALS), Down's syndrome, Age-Related Macular Degeneration, Cataract, and Wilson's Disease… Similarly, the major pathology of Frontotemporal Dementia and Parkinsonism linked to chromosome 17 (FTDP-17) is the assembly of tau proteins into filaments (called paired helical filaments or PHF) which form neurofibrillary tangles (NFT). This neuropathological feature is the characteristic change defining a family of conditions known as tauopathies which include Alzheimer's disease, Dementia pugilistica, Down syndrome, Prion diseases, Amyotrophic lateral sclerosis/parkinsonism-dementia complex, Argyophilic grain dementia, Corticobasal degeneration, Diffuse neurofibrillary tangles with calcification, Frontotemporal dementia/parkinsonism linked to chromosome 17, Hallervorden-Spatz disease, Multiple system atrophy (MSA), Nieman-Pick disease type C, Pick's disease, Progressive supranuclear palsy, Subacute sclerosing panencephalitis, and Tangle-predominant Alzheimer's disease (AD) (¶0012, 0044, see also 0063) Hence, based on the claim of Megiddo 023 and the teachings of Tremblay, it would be obvious to apply a treatment effective for Freidreich’s ataxia, to other diseases which are known share the common cause of protein aggregation, such as PSP or frontotemporal dementia, thereby arriving at the instant invention. With respect to the instant limitations of trehalose concentration, weekly amount of trehalose and composition osmolality, these limitations are obvious variants of Megiddo 023, when considering claims 1, 11 and 12, in light of Col. 13, Example 2 and Example 6, of ‘023.

Claims 60-64 and 69-73 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of Megiddo et al. (US 10,869,831).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: The instant methods are obvious variants of Megiddo 831. The instant method is directed to treating PSP or frontotemporal dementia by administering trehalose. Megiddo 831 is directed to ameliorating numerous conditions associated with protein aggregation, including PSP or frontotemporal dementia, by administering trehalose.  With respect to the instant limitations of trehalose concentration, weekly amount of trehalose and composition osmolality, these limitations are obvious variants of Megiddo 831, when considering claims 1, 11 and 12, in light of Col. 13, Example 2 and Example 6, of ‘831.
Claims 60-64 and 69-73 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of Megiddo et al. (US 10,751,353).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: The instant methods are obvious variants of Megiddo 353. The instant method is directed to treating PSP or frontotemporal dementia by administering trehalose. Megiddo 353 is directed to ameliorating numerous conditions associated with protein aggregation, including PSP or frontotemporal dementia, by administering trehalose.  With respect to the instant limitations of trehalose concentration, weekly amount of trehalose and composition osmolality, these limitations are obvious variants of Megiddo 353, when considering claims 1-6, in light of Example 6, of ‘831.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623